DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2 – 21 are pending.  Claims 5, 12, and 18 were amended.  

Drawings
The drawings were received on 16 November 2021.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
reference character “100” has been used to designate both “method 100” on page 12 of the instant specification (referring to Fig 12), and as “tail buoy 100” on pages 29 and 30 of the instant specification (referring to Figures 19 and 20) 
reference character “234” has been used to designate both “user console 234” and “CD/DVD disks 234” on page 25 (referring to Figure 14) 
reference characters “234” and “235” have both been used to designate “user console”, on pages 25 and 26 of the instant specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
Amendments to the specification were received on 16 November 2021.  These amendments are acceptable.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim includes the limitation “said M upper window time frames are substantially same duration”.  It appears that this should be “substantially the same duration”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6 – 8, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 6 and 19 includes the element/step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  Claims 7 and 20 includes the element/step “the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces”.  A review of the specification finds the aperture described as a set of receivers at fixed grid points, on pages 18 and 19.  In particular, those paragraphs describe extracting traces from particular receivers within the aperture in order to minimize the various differences.  The specification is silent with respect to any teaching regarding modifying the aperture to change where the data points can be physically collected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 16 recite the limitation “the true-azimuth 3D internal multiple reflections” in lines 10 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim. The only other mention of this term is “removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data” in the preamble.   
Claims 6 – 8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 19 include the element/step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  Claims 7 and 20 include the element/step “the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces”.  As the specification describes the aperture as a fixed collection of seismic receivers, it is unclear how to redefine the physical location of the receivers in order to minimize the various parameters.  For the purpose of the instant examination, the Examiner interprets this as “selecting traces from receivers that minimized” the various recited criteria.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al., “Targeting 3D Internal Multiples for Elimination” (hereinafter 'King') in view of Hung, “Internal demultiple methodology without identifying the multiple generators”, (hereinafter ‘Hung’).

Regarding claim 2: King teaches a method for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data ([page 1, right column, page 3, right column]: describes an algorithm for “correctly predicting 3D internal multiples” in order to subtract the multiple from the original data set), the method comprising: 

defining a first set of surface apertures that includes a first surface aperture and a second set of surface apertures that includes a second surface aperture, wherein the first surface aperture and the second surface aperture are within the GAI ([page 2, left column; Figure 2]: shows two sets of grid points, one set of grid points centered around each of two potential surface points.  The potential surface points are drawn as open circles.  The Examiner interprets the set of grid points surrounding each open circle as a separate , such that there is  first aperture around the first surface point, and a second aperture around the second surface point);
modelling the internal multiple reflections by iteratively using the seismic raw data, the first and second sets of surface apertures to determine a first trace that originates from the source and is reflected to a first position within the second surface aperture, a second trace that originates from a first position in the first surface aperture and is reflected to the first position in the second surface aperture, and a third trace that originates from the first position in the first surface aperture and is reflected to the receiver ([page 1 and 2; figure 1]: discloses a first trace SB that travels from the source to the position A within the second aperture; a second trace AB that travels from position A within the second aperture to positon B within the first aperture; and a third trace AR that travels from position A in the first aperture to the receiver); and


King is silent with respect to 
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows;
modelling the true-azimuth 3D internal multiple reflections by iteratively using the seismic raw data segmented using the M upper windows [and] the pair of lower windows, and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows.

Hung teaches a method for modelling internal multiple in a seismic data set ([page 1, left column]) that includes 
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows ([page 2, left column; figure 2]: discloses a set of windows used to analyze the subsurface, where the algorithm processes data one window at a time.  The figure illustrates four windows, with two windows wl and wm that are interpreted as equivalent to the pair of lower windows, and two windows wj and wk above those that are interpreted as upper windows);

the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows ([figure 2]: the Examiner notes that the first trace in green reflects from lower window wl, second trace in dotted blue reflects from upper window wk, and third trace in red reflects from lower window wm).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Regarding claim 3: King in view of Hung teaches the method according to claim 2, as discussed above.
Kim is silent with respect to wherein 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers;
said pair of lower windows are labeled as Wk and Wj; and
the seismic raw data is segmented by 

assigning portions of said seismic data to said set of M upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wj(N).

Hung teaches 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers ([Figure 2]: depicts four windows, where the Examiner interprets windows j and k as “upper” windows Wj(N)]);
said pair of lower windows are labeled as Wk and Wj ([Figure 2]: depicts four windows, where the Examiner interprets windows l and m as “lower” windows Wj and Wk); and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time window Wk and Dwl is defined as segmented data that is muted off outside second lower time window Wl ([page 2, left column]: discloses reflections in green from window wl, and reflections in red from window wm), and
assigning portions of said seismic data to said set of M upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface.

Regarding claim 11: King in view of Hung teaches the method according to claim 3, as discussed above, wherein the assigning of portions of said seismic data to said M upper windows, Dwj(N) comprises: 
if expected seismic data was recorded at one of the receivers for a defined window Wj(N), then using said expected data as Dwj(N) (King: [page 3, left column]: discloses creating predicted travel times for the seismic data, where the Examiner expects that data arriving at the predicted travel time would be used when it arrives). 

Regarding claim 12: King in view of Hung teaches the method according to claim 3, as discussed above.
King is silent with respect to wherein 	
said M upper windows Wj(N) are defined based on respective travel times of the seismic signals from the sources to the receivers, and said M upper window time frames are substantially the same duration

Hung teaches 
said M upper windows Wj(N) are defined based on respective travel times of the seismic signals from the sources to the receivers, and said M upper window time frames are substantially the same duration ([page 2, left column, second paragraph and right column, second paragraph]: discloses using the travel time of the signal to define a window in terms of the number of samples of the signal used).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to ensure that each layer is defined in a regular, repeatable fashion, which would simplify the processing requirements to perform an analysis of the acquired data when producing the model of the subsurface. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Burnstad, US 2007/0064535 (hereinafter ‘Burnstad’).
Regarding claim 4: King in view of Hung teaches the method according to claim 3, as discussed above, wherein the true-azimuth 3D internal multiple reflections are modelled by 
iteratively generating internal 3D multiple models M(xr, yr | xs, ys; f)(N) using said segmented data Dwj(N), Dwk, and Dwl; and


Burnstad teaches a method of improving the signal-to-noise ratio of seismic signals ([Abstract]) that includes 
iteratively generating models using segmented data ([0051]: discloses the use of data divided into window segments, where the windows are defined using both time and space); and 
summing all of the iteratively generated models to create a total model ([0054]: disclose performing an iterative sum of each zone as the processing proceeds).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad to handle the multiple data components represented as windows using an iterative approach, to calculate a total representation of the reflections resent in the subsurface.


Claims 5 – 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Burnstad in view of Terenghi et al., US 2010/0074052 (hereinafter 'Terenghi').

claim 5: King in view of Hung in view of Burnstad teaches the method according to claim 4, as discussed above, wherein the iteratively generating said internal 3D multiple models comprises: 
defining locations within a first surface aperture with first coordinates x1 and y1, and 
defining locations within a second surface aperture with second coordinates x2 and y2;  (King: [page 2, left column; Figure 2]: about an initial estimate of A and B (these are typically chosen to be positioned 1/3 and 2/3 along the line connecting S and R)).

King in view of Hung in view of Burnstad is silent with respect to 
convolving segmented data Dwk with a complex conjugate of segmented data Dwj(N) and then with segmented data Dwl to create first convolved data, and
summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2, 
wherein the convolving and the summing are repeated for each of the M upper windows, Wj(N).

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
convolving first segmented data with a complex conjugate of second segmented data and then with third segmented data to create first convolved data ([0026, 0027, 0059]: discloses selected a set of reflection data from three traces that represent a 
summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2 ([0046]: discloses adding each result to an overall result of the predicted multiple model),  
wherein the convolving and the summing are repeated for each of the M upper window ([0037]: discloses performing the calculations for every recorded trace in the survey).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Regarding claim 6: King in view of Hung in view of Burnstad in view of Terenghi teaches the method according to claim 5, as discussed above.
King in view of Hung in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace.


the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace ([0053 - 0055]: discloses selecting a trace at a particular desired location from a set of available traces by using “the differences between the midpoints, offsets, and azimuths of the actual trace and the corresponding desired trace”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Regarding claim 7: King in view of Hung in view of Burnstad in view of Terenghi teaches the method according to claim 5, as discussed above.
King in view of Hung in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Burnstad in view of Terenghi in view of Juszczak, US 5657223 (hereinafter ‘Juszczak’).

Regarding claim 8: King in view of Hung in view of Burnstad in view of Terenghi teaches the method according to claim 7, as discussed above.
King in view of Hung in view of Burnstad in view of Terenghi is silent with respect to wherein 


Juszczak teaches a method of processing seismic data by decomposing a model of the subsurface into slices ([Abstract]) that includes 
interpolation and rotation of traces present in the seismic raw data to replace a missing trace ([col 24, lines 18 – 20; col 25, lines 14 – 19]: an interpolation will generally be necessary to determine the traveltimes to each analysis point of interest within analysis cube 20 … horizontal interpolation is performed to obtain the traveltime value for analysis point 28 (134 in FIG. 16)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi in view of Juszczak to generate data in order to perform analysis at the a particular abstract location that lacks actual recorded data, if this were of interest.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Juszczak
Regarding claim 9: King in view of Hung teaches the method according to claim 3, as discussed above.

if expected seismic data was not recorded at one of the receivers for a defined window Wj(N), then interpolating seismic data recorded by another one or more among the receivers placed close to the one of the receivers to generate Dwj(N).

Juszczak teaches a method of processing seismic data by decomposing a model of the subsurface into slices ([Abstract]) that includes 
if expected seismic data was not recorded at one of the receivers for a defined window Wj(N), then interpolating seismic data recorded by another one or more among the receivers placed close to the one of the receivers to generate Dwj(N) ([col 24, lines 18 – 20; col 25, lines 14 – 19]: an interpolation will generally be necessary to determine the traveltimes to each analysis point of interest within analysis cube 20 … horizontal interpolation is performed to obtain the traveltime value for analysis point 28 (134 in FIG. 16)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Juszczak to generate data in order to perform analysis at the a particular abstract location that lacks actual recorded data, if this were of interest.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Juszczak in view of Terenghi
Regarding claim 10: King in view of Hung in view of Juszczak teaches the method according to claim 9, as discussed above.
King in view of Hung in view of Juszczak is silent with respect to wherein said method of interpolating comprises: 
performing differential normal move out on said received data to generate said Dwj(N).

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the subsurface ([Abstract]) that includes performing differential normal move out on received data ([0058]: discloses “a differential moveout may be performed on the traces in the selected triplet”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the required data using a standard seismic analysis technique, as known in the art.


Claims 13 – 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Terenghi
claim 13: King in view of Hung teaches the method according to claim 2, as discussed above.
King in view of Hung is silent with respect to wherein the modelling of the true-azimuth 3D internal multiple reflections includes:
defining said total internal 3D multiples models M(xr, yr | xs, ys; f)(N) using segmented seismic data from sets of windows, each set including at least one of the two lower windows and one of the upper windows by evaluating:
M(xr, yr | xs, ys; f) =
                
                    
                        
                            ∑
                            
                                w
                                j
                                =
                                1
                            
                            
                                w
                                n
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        y
                                        2
                                    
                                    
                                        y
                                        2
                                        a
                                        p
                                        e
                                        r
                                        t
                                        u
                                        r
                                        e
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                x
                                                2
                                            
                                            
                                                x
                                                2
                                                a
                                                p
                                                e
                                                r
                                                t
                                                u
                                                r
                                                e
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        y
                                                        1
                                                    
                                                    
                                                        y
                                                        1
                                                        a
                                                        p
                                                        e
                                                        r
                                                        t
                                                        u
                                                        r
                                                        e
                                                    
                                                
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                x
                                                                1
                                                            
                                                            
                                                                x
                                                                1
                                                                a
                                                                p
                                                                e
                                                                r
                                                                t
                                                                u
                                                                r
                                                                e
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    D
                                                                
                                                                
                                                                    w
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                    ,
                                                                    
                                                                        
                                                                            y
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                     
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                            ;
                                                            f
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                     
                    ⊗
                     
                    
                        
                            D
                        
                        
                            w
                            k
                        
                        
                            *
                        
                    
                    
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                             
                        
                    
                    
                        
                            x
                        
                        
                            2
                        
                    
                    ,
                    
                        
                            y
                        
                        
                            2
                        
                    
                    ;
                    f
                    )
                     
                    ⊗
                     
                    
                        
                            D
                        
                        
                            w
                            l
                        
                    
                    
                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    s
                                
                            
                             
                        
                    
                    
                        
                            x
                        
                        
                            2
                        
                    
                    ,
                    
                        
                            y
                        
                        
                            2
                        
                    
                    ;
                    f
                    )
                
            
wherein
a higher set of segmented data generated by data in the uppermost window data frame is defined as Dwj, 
a first lower set of segmented data generated by data in the second window data frame is defined as Dwk, 
a second lower set of segmented data generated by data in the third window data frame is defined as Dwl, 
Dwj is a source side wavefield that represents an downward reflection of an internal multiple reflected from the first window,
Dwk is a source side wavefield that represents an upward reflection of an internal multiple reflected from the second window,
Dwl is a receiver side wavefield that represents an upward reflection of an internal multiple reflected from the third window,
xr and yr are the coordinates of a receiver, 
xs and ys are the coordinates of a source, 
wi is a window among the M upper windows,
wk and wl are the pair of lower windows, 
x1 and y1 are coordinates within the first surface aperture, 
summations being made for coordinates in respective ranges of coordinates of the first surface aperture and of the second surface aperture.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the subsurface ([Abstract]) that includes ([0053 – 0059, Fig 3]: iterating over the region of a seismic survey, calculating a multiple contribution for a point in the region, performing a convolution of the calculated reflection with the actual trace, and correlating that result with the acquired seismic trace.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

claim 14: King in view of Hung in view of Terenghi teaches the method according to claim 13, as discussed above’
King silent with respect to wherein 
each of the M windows has a length component and a depth component, 
wherein the length component being less than or equal to a distance between a first source and a last source, 
the depth component correlates to a first number of samples that correlates to a first depth in distance, 
adjacent windows overlap by a second number of samples less than the first number of samples, 
which corresponds to an overlap in depth defined as a second depth, and the second depth is less than the first depth.
	
Hung teaches a method that includes 
each of the M windows has a length and depth component ([page 2, right column; Figure 2]: discloses “a window length of 25 samples”, which appears to correspond to depth, and the figure shows a left-right extent of each of the four windows which appears to correspond to length), and 
wherein the length component is less than or equal to a distance between a first source and a last source ([page 2, left column]: discloses that “the separation between the multiple generators needs to be larger than the window length”), and 

adjacent windows overlap by a second number of samples less than the first number of samples, which corresponds to an overlap in depth defined as a second depth ([page 2, right column]: discloses “a window length of 25 samples with an overlapping length of 4 samples”, which if interpreted as meaning the depth reached by the signal, can be interpreted as indicating an overlap of less samples than the total number of samples defining a depth of a window), and 
and the second depth is less than the first depth ([page 2, right column]: discloses “a window length of 25 samples with an overlapping length of 4”, which following the interpretation of number of samples corresponding to an actual depth into the ground, means the overlap depth is less than the window depth).
.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Regarding claim 15: King in view of Hung in view of Terenghi teaches the method according to claim 13, as discussed above.
King is silent with respect to wherein 


Hung teaches wherein 
each of the plurality of sets of windows satisfies a pseudo-depth monotonicity condition of lower-higher-lower windows, wherein Dwj is a higher window, and Dwk and Dwl are both lower windows (Hung: [page 2, col 1, para. 2]: the ‘lower-higher-lower’ constraint is met).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Regarding claim 16: King teaches a seismic system for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data ([page 1, right column, page 3, right column]: describes an algorithm for “correctly predicting 3D internal multiples” in order to subtract the multiple from the original data set), the system comprising: 
receive seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI ([page 2, 
define a first set of surface apertures that includes a first surface aperture and a second set of surface apertures that includes a second surface aperture, wherein the first surface aperture and the second surface aperture are within the GAI ([page 2, left column; Figure 2]: shows two sets of grid points, one set of grid points centered around each of two potential surface points.  The potential surface points are drawn as open circles.  The Examiner interprets the set of grid points surrounding each open circle as a separate , such that there is  first aperture around the first surface point, and a second aperture around the second surface point);
model the internal multiple reflections by iteratively using the seismic raw data, the first and second sets of surface apertures to determine a first trace that originates from the source and Is reflected to a first position within the second surface aperture, a second trace that originates from a first position in the first surface aperture and Is reflected to the first position in the second surface aperture, and a third trace that originates from the first position in the first surface aperture and is reflected to the receiver ([page 1 and 2; figure 1]: discloses a first trace SB that travels from the source to the position A within the second aperture; a second trace AB that travels from position A within the second aperture to positon B within the first aperture; and a third trace AR that travels from position A in the first aperture to the receiver); and
to generate an image of a subsurface underneath the GAI after subtracting the true-azimuth 3D internal multiple reflections from seismic data  ([page 3, right column; 

King is silent with respect to 
an interface configured to receive seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI; and
a processor;
define M upper windows that include the GAI, and a pair of lower windows below the M upper windows;
model the true-azimuth 3D internal multiple reflections by iteratively using the seismic raw data segmented using the M upper windows [and] the pair of lower windows, and 
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows.

Hung teaches a method for modelling internal multiple in a seismic data set ([page 1, left column]) that includes 
define M upper windows that include the GAI, and a pair of lower windows below the M upper windows ([page 2, left column; figure 2]: discloses a set of windows used to analyze the subsurface, where the algorithm processes data one window at a time.  The figure illustrates four windows, with two windows wl and wm that are interpreted as 
model the true-azimuth 3D internal multiple reflections using the seismic raw data segmented using the M upper windows and the pair of lower windows ([page 2, left column]: discloses using the three windows at a time, and “sliding” the set of windows further down into the subsurface at each iteration of the algorithm), and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows ([figure 2]: the Examiner notes that the first trace in green reflects from lower window wl, second trace in dotted blue reflects from upper window wk, and third trace in red reflects from lower window wm).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Terenghi teaches
an interface configured to receive seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI; and


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to enable the use of readily available computing resources to process the steps of the analysis algorithm and render a result, as known in the art.

Regarding claim 17: King in view of Hung in view of Terenghi teaches the seismic system of claim 16, as discussed above.
Kim is silent with respect to wherein 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers;
said pair of lower windows are labeled as Wk and Wl; and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time window Wk; and Dwl is defined as segmented data that is muted off outside second lower time window Wl, and
assigning portions of said seismic data to said set of W upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wn.

Hung teaches 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers ([Figure 2]: depicts four windows, where the Examiner interprets windows j and k as “upper” windows Wj(N)]);
said pair of lower windows are labeled as Wk and Wj ([Figure 2]: depicts four windows, where the Examiner interprets windows l and m as “lower” windows Wj and Wk); and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time window Wk and Dwl is defined as segmented data that is muted off outside second lower time window Wl ([page 2, left column]: discloses reflections in green from window wl, and reflections in red from window wm), and
assigning portions of said seismic data to said set of M upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wj(N) ([page 2, left column; figure 2]: discloses a wavefield Pwk that represent the reflections from window wk, which would be one of the possible windows Wj(N)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of 

Regarding claim 21: King teaches a method for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data ([page 1, right column, page 3, right column]: describes an algorithm for “correctly predicting 3D internal multiples” in order to subtract the multiple from the original data set), the method comprising:
receiving seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI ([page 2, right column]: discloses the use of synthetic data that models a 3D seismic survey, which in an application of the method would use actual receivers to generate signals);
defining a first set of surface apertures that includes a first surface aperture and a second set of surface apertures that includes a second surface aperture, wherein the first surface aperture and the second surface aperture are within the GAI ([page 2, left column; Figure 2]: shows two sets of grid points, one set of grid points centered around each of two potential surface points.  The potential surface points are drawn as open circles.  The Examiner interprets the set of grid points surrounding each open circle as a separate , such that there is  first aperture around the first surface point, and a second aperture around the second surface point);
modelling the true-azimuth 3D internal multiple reflections by iteratively using the seismic raw data, the first and second sets of surface apertures to determine a first trace that originates from the source and is reflected to a first position within the second 
generating an image of a subsurface underneath the GAI after subtracting the true-azimuth 3D internal multiple reflections from seismic data ([page 3, right column; Fig 7]: discloses subtracting the calculated internal multiples from the seismic data in order to generate an image of the subsurface).

King is silent with respect to 
a computer readable recording medium non-transitorily storing executable codes which, when executed by a computer, make the computer perform a method;
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows;
modelling the true-azimuth 3D internal multiple reflections by iteratively using the seismic raw data segmented using the M upper windows [and] the pair of lower windows, and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows.


defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows ([page 2, left column; figure 2]: discloses a set of windows used to analyze the subsurface, where the algorithm processes data one window at a time.  The figure illustrates four windows, with two windows wl and wm that are interpreted as equivalent to the pair of lower windows, and two windows wj and wk above those that are interpreted as upper windows);
modelling the true-azimuth 3D internal multiple reflections using the seismic raw data segmented using the M upper windows and the pair of lower windows ([page 2, left column]: discloses using the three windows at a time, and “sliding” the set of windows further down into the subsurface at each iteration of the algorithm), and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows ([figure 2]: the Examiner notes that the first trace in green reflects from lower window wl, second trace in dotted blue reflects from upper window wk, and third trace in red reflects from lower window wm).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Terenghi teaches
a computer readable recording medium non-transitorily storing executable codes which, when executed by a computer, make the computer perform a method ([0061 – 0064; Fig 5]: discloses a computing system that processes the calculations of the algorithm, which includes acquiring data directly from seismic sensors or acquiring data that had been previously stored).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to enable the use of readily available computing resources to process the steps of the analysis algorithm and render a result, as known in the art.


Claims 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Terenghi in view of Burnstad
Regarding claim 18: King in view of Hung in view of Terenghi teaches the seismic system of claim 17, as discussed above, wherein the true-azimuth 3D internal multiple reflections are modelled by 
defining locations within a first surface aperture with first coordinates x1 and y1, and 


King in view of Hung is silent with respect to wherein the true-azimuth 3D internal multiple reflections are modelled by 
iteratively generating internal 3D multiple models M(xr, yr | xs, ys; f)(N) using said segmented data Dwj(N), Dwk, and Dwl; and
calculating the true-azimuth 3D internal multiple reflections as a sum of the iteratively generated internal 3D multiple models, and 
		convolving segmented data Dwk with a complex conjugate of segmented data Dwj(N) and then with segmented data Dwl to create first convolved data, and
	summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2, 
	the convolving and the summing being repeated for each of the M upper windows, Wj(N).

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
convolving first segmented data with a complex conjugate of second segmented data and then with third segmented data to create first convolved data ([0026, 0027, 0059]: discloses selected a set of reflection data from three traces that represent a 
summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2 ([0046]: discloses adding each result to an overall result of the predicted multiple model),  
wherein the convolving and the summing are repeated for each of the M upper window ([0037]: discloses performing the calculations for every recorded trace in the survey).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Burnstad teaches a method of improving the signal-to-noise ratio of seismic signals ([Abstract]) that includes 
iteratively generating models using segmented data ([0051]: discloses the use of data divided into window segments, where the windows are defined using both time and space); and 
summing all of the iteratively generated models to create a total model ([0054]: disclose performing an iterative sum of each zone as the processing proceeds).



Regarding claim 19: King in view of Hung in view of Terenghi in view of Burnstad teaches the seismic system of claim 18, as discussed above.
King in view of Hung in view of Terenghi in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace ([0053 - 0055]: discloses selecting a trace at a particular desired location from a set of available traces by using “the differences between the midpoints, offsets, and azimuths of the actual trace and the corresponding desired trace”).



Regarding claim 20: King in view of Hung in view of Terenghi in view of Burnstad teaches the seismic system of claim 18, as discussed above.
King in view of Hung in view of Terenghi in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces ([0053 - 0055]: discloses selecting a trace at a particular desired location from a set of available traces by using “the differences between the midpoints, offsets, and azimuths of the actual trace and the corresponding desired trace”, where each of the three factors can have weighting factors applied to them as part of the calculation).

.


Response to Arguments
35 USC §112 
Applicant's arguments, see page 19, filed 16 November 2021, with respect to claims 1 and 16, have been fully considered but they are not persuasive.
Applicant argues (see page 19): the plural noun phrase "true-azimuth three dimensional (3D) internal multiple reflections" has antecedent basis in the preamble of claim 2.
Examiner submits that the preamble of claim 2 states “A method for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data” and the preamble of claim 16 states “A seismic system for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data”.  While these preambles do define a field of use for the invention as claimed, they do not define any elements that can provide antecedent basis.  Examiner notes that claims 1 and 15 of the parent case, US Application 14151966, recite “a true-azimuth 3D internal multiple reflection” as part of the body of the claims.
	
claims 6 – 8, 19, and 20, have been fully considered but they are not persuasive.
Applicant argues (see page 20): Modifying apertures is not claimed neither described. However, as emphasized above, a selection/definition meeting certain requirements (i.e., minimizing difference in azimuth, offset and midpoint) is claimed and described in the specification
Examiner submits that the claims include the step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  The paragraphs reproduced in the arguments, [00065] and [00066], merely describe that the “apertures generally define a certain physical area”.  The specification is silent with regard to any process, procedure, or guidance as to how to define an aperture that results in the “difference in azimuth, offset and midpoint” becoming minimized.

Applicant's arguments, see pages 20 – 21, filed 16 November 2021, with respect to claims 6 – 8, 19, and 20, have been fully considered but they are not persuasive.
Applicant argues (see page 20, continuing to page 21) it is not claimed neither described redefining the physical location of the receivers but
defining/selecting a subset of existing positions to fulfill the required minimization criteria.
Examiner submits that the claims include the step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  The specification 

Applicant’s arguments, see page 21, filed 16 November 2021, with respect to claims 6, 17, 19, and 20 have been fully considered and are persuasive.  The Examiner assumes that the Applicant meant to address claim 8 as well, but the arguments are silent with regard to this claim.  The rejection of 7 September 2021 has been withdrawn.   For the purpose of the instant examination, the Examiner interprets the various minimizations as the Examiner interprets the “minimization” as making the azimuth of the first trace as close as possible to the azimuth of the second trace, while also making the midpoint of the first trace as close as possible to the midpoint of the second trace, etc.

Applicant’s amendments with respect to claim 12 have been fully considered and resolve the issues of indefiniteness.  The rejection of 7 September 2021 has been withdrawn. 

Applicant’s submission of a clean copy of the equations in claim 13 has been fully considered and resolves the issues of indefiniteness.  The rejection of 7 September 2021 has been withdrawn. 


35 USC §103 
claims 2 – 21, have been fully considered but they are not persuasive. 
Applicant argues (see page 23): 1. The applied references do not render obvious the first, second and third trace as recited in independent claims 2, 16 and 21.   … On page 11 lines 5-14, the OOA deceivingly states that King teaches determining the first, second and third trace using only the apertures. King's trace SB (see King's Figure 1 reproduced on the next page) does NOT correspond to the claimed because it in not "reflected to a first position within the second surface aperture [ ... ] the first trace and the third trace being reflected on the pair of lower windows" (emphasis added for missing features).
Examiner submits that in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   As described in the rejection of claims 2, 16, and 21, King teaches “a first trace that originates from the source and is reflected to a first position within the second surface aperture, a second trace that originates from a first position in the first surface aperture and is reflected to the first position in the second surface aperture, and a third trace that originates from the first position in the first surface aperture and is reflected to the receiver”.  Referring to Fig 1(b), the first trace is shown from the source S to a first reflection point, from which a trace extends to point B.  The second trace is shown as beginning from point A, and ending at point B, and the third trace starts from A, reflects off a deeper reflection point, and emerges at point R.   
Applicant argues (see page 25): King's sets of points are defined around initial estimates of the source and receiver positions; defining the apertures as in King is not conducive to the claimed manner of determining the traces. … King's trace AB does NOT correspond to the claimed second trace because trace AB does not "[originate] from a first position in the first surface aperture and is [NOT] reflected to the first position in the second surface aperture," and King's trace AR does NOT correspond to the claimed third trace because trace AR does not "[originate] from the first position in the first surface aperture and is reflected to the receiver"
Examiner submits that Applicant provides no argument to back up this assertion.  Figure 2 of King shows two sets of grid points defining two apertures, one grid including the point A and the other containing the point B.   The grid containing point A includes a reflection from point R to point B, which is equivalent to the “first position in the first surface aperture”.  The grid containing point B includes a reflection from point S to point B, which is equivalent to the “a first position within the second surface aperture”.
Applicant argues (see page 26):  In view of the above illustration, a POSITA using solely the set of points in King, cannot define the traces as claimed. As pointed out in Application's paragraph [0058] on page 15 "[embodiments] discussed herein take into account the 3D nature of the earth's subsurface for predicting IMs without identifying the multiple-generating interfaces.

Applicant argues (see page 27):  Hung's Figure 2 does not show and Hung does not describe any relationship of the traces therein with apertures thereby Hung's method cannot achieve the improvements as articulated in the above-reproduced paragraph [0058] of the OFA.
Examiner submits that in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection does not rely on Hung to teach apertures; that is already taught by King.
Applicant argues (see page 28): 2. The applied references do not render obvious assigning portion of the seismic raw data to upper and lower windows in the manner recited in claims 3 and 17. … Hung's "reflections in green from window wl, and reflections in red from window wm" do not appear to correspond to the claimed portions of said seismic raw data assigned to each of said pair of lower windows (i.e., “Dwk is  defined as segmented data that is muted off outside first lower time window Wk and Dwl, is defined as segmented data that is muted off outside second lower time window Wl").
Examiner submits that Hung teaches ([page 2, left column]) “sliding” windows down at each step of the processing.  Each window is described as comprising a “group of events” that occur within a “depth range”.  As shown in figure 2, particular reflection points are located with particular windows, and assigned to a particular “source-side wavefield” Pwk.
Applicant argues (see pages 29 - 30): 3. The applied references do not render obvious iteratively generating internal multiple models in the manner specified in claims 5 and 18. … Terenghi's teachings lack the specificity articulated for the claimed manner of generating said internal 3D multiple models. That is, King, Hung, Burnstad and Terenghi do not render obvious "convolving segmented data Dwk with a complex conjugate of segmented data Dwj(N) and then with segmented data Dwl to create first convolved data, and summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2 (emphasis ours for the nonobvious features missing in the applied references) as segmented data Dwk, Dwj(N) and Dwl, are not obvious as argued above relative to claim 3's features, and, in Terenghi, there are no apertures so no summation as function of coordinates within apertures is feasible.
Examiner submits that in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.   Terenghi 
 Applicant argues (see page 31): 4. The applied references do not render obvious the interpolating recited in claim 9.  … There is no upper window such as l/½rNJ defined in Juszczak and thus it is not possible to test the claimed condition "if expected seismic data was not recorded at one of the receivers for a defined window l/½rNJ-" Further, Juszczak does not assign portions of said seismic data to any upper window as claimed. Last but not least, Juszczak's traveltime calculation does not "[interpolate] seismic data recorded by another one or more among the receivers placed close to the one of the receivers" as claimed.
Examiner submits that in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.   Juszczak teaches a means of interpolating data from existing data in a seismic data processing procedure.  The use of apertures and windows has already been taught by King and Hung.  
Applicant argues (see pages 31 – 32): 5. The applied references do not render obvious the features recited in claim 13. … since no apertures are defined in Terenghi, Terenghi does not render obvious the summation over coordinates within the apertures as required in the claimed formula:


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862